Case 1:05-md-01720-MKB-JO Document 7674 Filed 09/04/19 Page 1 of 1 PageID #: 112268

                                  CONSTANTINE CANNON LLP


   Jeffrey Shinder                                                                       NEW YORK   | WASHINGTON | SAN FRANCISCO | LONDON
   212-350-2709
   jshinder@constantinecannon.com




                                                                           September 4, 2019


   VIA ECF

   The Honorable Margo K. Brodie
   The Honorable James Orenstein
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

           Re:       In re Payment Card Interchange Fee & Merchant Discount Antitrust Litig.,
                     05-md-1720 (MKB)(JO)

   Dear Judges Brodie and Orenstein:

   The 7-Eleven Plaintiffs write to advise the Court that we are withdrawing our objection dated
   July 23, 2019, ECF No. 7570. Our objection has been resolved by a letter clarifying Defendants’
   understanding as to the scope of the 7-Eleven Plaintiffs’ exclusion requests.

                                                                           Respectfully submitted,


                                                                                        /s

                                                                           Jeffrey I. Shinder
                                                                           Counsel for 7-Eleven Plaintiffs




                                                                                                                      NYDOCS 436107v.1



     335 MADISON AVE. 9TH FLOOR, NEW YORK, NY 10017 TELEPHONE: 212-350-2700 FACSIMILE: 212-350-2701 HTTP://WWW.CONSTANTINECANNON.COM

                                                      A LIMITED LIABILITY PARTNERSHIP
